(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   MINISTRY OF DEFENSE AND SUPPORT FOR THE 

   ARMED FORCES OF THE ISLAMIC REPUBLIC OF 

                 IRAN v. ELAHI 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

    No. 07–615.      Argued January 12, 2009—Decided April 21, 2009
In 1997, the International Court of Arbitration awarded petitioner Ira
  nian Ministry of Defense (hereinafter Iran) $2.8 million to settle a
  dispute with Cubic Defense Systems, Inc., a California company, over
  a 1977 contract that would have provided Iran with an air combat
  training system. When Cubic refused to pay, Iran sued in the Fed
  eral District Court in San Diego, which ordered Cubic to pay the
  award plus interest (Cubic Judgment). In 2000, respondent Elahi
  sued Iran in the D.C. Federal District Court, claiming that Iranian
  agents had murdered his brother. He obtained a default judgment of
  about $312 million and sought to collect some of the money by attach
  ing the Cubic Judgment. Iran opposed the lien under the Foreign
  Sovereign Immunities Act of 1976 (FSIA). The California District
  Court denied Iran’s immunity claim, and the Ninth Circuit affirmed,
  finding an exception to sovereign immunity. This Court vacated and
  remanded. Ministry of Defense and Support for Armed Forces of Is
  lamic Republic of Iran v. Elahi, 546 U. S. 450.
     On remand, the Ninth Circuit found that a different immunity ex
  ception applied, citing the Terrorism Risk Insurance Act of 2002
  (TRIA), which permitted holders of terrorism-related judgments
  against Iran to attach “blocked” Iranian assets. The United States
  had blocked Iranian assets following the Iranian hostage crisis in
  1979, and the court held that the asset Elahi sought to attach had
  remained blocked notwithstanding the unblocking orders issued after
  the crisis was resolved by the Algiers Accords in 1981. The court rea
  soned that those unblocking orders had omitted military goods such
  as the training system underlying the Cubic Judgment. The court
2       MINISTRY OF DEFENSE AND SUPPORT FOR ARMED 

        FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI 

                          Syllabus 


    further rejected Iran’s argument that Elahi had waived his right of
    attachment, and concluded that he could attach the Cubic Judgment.
Held:
    1. The asset in question was not “blocked” at the time of the Ninth
 Circuit’s decision. Contrary to that court’s holding, the relevant asset
 is not Iran’s interest in the air combat training system, but, rather, a
 judgment enforcing an arbitration award based upon Cubic’s failure
 to account to Iran for its share of the proceeds of the system’s even
 tual sale to Canada. And neither the Cubic Judgment nor the sale
 proceeds it represents were blocked assets at the time of the Court of
 Appeals’ 2007 decision. In a 1981 order, the Treasury Department
 unblocked transactions involving property in which Iran’s interest
 arose after January 19, 1981. Iran’s interest in the Cubic Judgment
 itself arose on December 7, 1998, when the District Court confirmed
 the arbitration award. And Iran’s interest in the property underlying
 the judgment arose, as the arbitrators ruled, when Cubic completed
 its sale of the air combat system in October 1982. Thus, whether
 Iran’s “interest in property” is considered to be its interest in the Cu
 bic Judgment itself or its underlying interest in the sale proceeds, the
 interest falls within the terms of the Treasury Department’s general
 unblocking order. Even assuming (as the Ninth Circuit held) that
 the relevant asset was Iran’s pre-1981 interest in the training system
 itself, that asset still was not “blocked” at the time of the decision be
 low. Such an interest would fall directly within the scope of Execu
 tive Order No. 12281, which required that property owned by Iran be
 transferred “as directed . . . by the Government of Iran.” No author
 ity supports the contrary conclusion. Pp. 8–11.
    2. Elahi cannot attach the Cubic Judgment because he has waived
 his right to do so. Section 2002 of the Victims of Trafficking and Vio
 lence Protection Act of 2000 (VPA) offers compensation to individuals
 holding terrorism-related judgments against Iran. It requires those
 receiving payment to relinquish “all rights to . . . attach property that
 is at issue in claims against the United States before an international
 tribunal.” §2002(a)(2)(D). In 2003, the U. S. Government paid Elahi
 $2.3 million under the VPA as partial compensation for his judgment
 against Iran, and he signed a waiver form that mirrors the statutory
 language. A review of the record in Iran-U. S. Claims Tribunal Case
 No. B61 demonstrates that the Cubic Judgment falls within the
 terms of Elahi’s waiver. Iran filed that case in 1982, claiming that
 between 1979 and 1981 the United States had wrongly barred the
 transfer of the Cubic training system and other military equipment
 to Iran. Iran asked the Tribunal to order the United States, among
 other things, to pay Iran damages. The United States answered that
 the Tribunal should set off the $2.8 million represented by the Cubic
                     Cite as: 556 U. S. ____ (2009)                    3

                                Syllabus

  Judgment against any award. Iran argued that the Tribunal should
  not set off the $2.8 million insofar as third parties have attached the
  judgment. In the terms of Elahi’s waiver, therefore, the Cubic Judg
  ment is “property,” and Case No. B61 itself is a “clai[m] against the
  United States before an international tribunal.” And there remains a
  significant dispute about whether the Cubic Judgment can be used by
  the Tribunal as a setoff, placing the Judgment “at issue” in Case No.
  B61. Elahi’s arguments to the contrary are unavailing. Pp. 12–20.
    3. Given Elahi’s waiver, this Court need not decide whether the
  Cubic Judgment was blocked by new Executive Branch actions fol
  lowing the Ninth Circuit’s decision. P. 20.
495 F. 3d 1024, reversed.

  BREYER, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and STEVENS, SCALIA, THOMAS, and ALITO, JJ., joined, and in
which KENNEDY, SOUTER, and GINSBURG, JJ., joined as to Parts I and II.
KENNEDY, J., filed an opinion concurring in part and dissenting in part,
in which SOUTER and GINSBURG, JJ., joined.
                        Cite as: 556 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 07–615
                                   _________________


  MINISTRY OF DEFENSE AND SUPPORT FOR THE 

  ARMED FORCES OF THE ISLAMIC REPUBLIC OF 

      IRAN, PETITIONER v. DARIUSH ELAHI 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE NINTH CIRCUIT

                                 [April 21, 2009] 


   JUSTICE BREYER delivered the opinion of the Court.
   Dariush Elahi, the respondent, sued Iran, claiming that
Iran unlawfully participated in the assassination of his
brother, and he obtained a default judgment of about $312
million. Seeking to collect some of the money, he has tried
to attach an asset belonging to Iran, namely a $2.8 million
judgment that Iran obtained against a California company
called Cubic Defense Systems, Inc. (Cubic Judgment).
Iran has asserted a defense of sovereign immunity in
order to prevent the attachment. See Foreign Sovereign
Immunities Act of 1976, 28 U. S. C. §1610.
   Since Iran is a sovereign nation, Elahi cannot attach the
Cubic Judgment unless he finds an exception to the prin­
ciple of sovereign immunity that would allow him to do so.
See Ministry of Defense and Support for Armed Forces of
Islamic Republic of Iran v. Elahi, 546 U. S. 450 (2006) (per
curiam). As the case reaches us, the Terrorism Risk In­
surance Act of 2002 (TRIA), §201(a), 116 Stat. 2337, note
following 28 U. S. C. §1610, provides the sole possible
exception. That Act authorizes holders of terrorism­
2     MINISTRY OF DEFENSE AND SUPPORT FOR ARMED 

      FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI 

                    Opinion of the Court 


related judgments against Iran, such as Elahi, to attach
Iranian assets that the United States has “blocked.” Ibid.
(emphasis added). And we initially decide whether Iran’s
Cubic Judgment is a “blocked asset” within the terms of
that Act.
   Even if the Cubic Judgment is a blocked asset, however,
Elahi still cannot attach it if he waived his right to do so.
And we next decide whether Elahi waived that right
when, in return for partial compensation from the Gov­
ernment, he agreed not to attach “property that is at issue
in claims against the United States before an international
tribunal.” Victims of Trafficking and Violence Protection
Act of 2000 (VPA), §2002(d)(5)(B), as added by TRIA
§201(c)(4), 116 Stat. 2339, note following 28 U. S. C. §1610
(emphasis added).
   We ultimately hold that the Cubic Judgment was not a
“blocked asset” at the time the Court of Appeals handed
down its decision in this case. We recognize that since
that time new Executive Branch action may have
“blocked” that asset; but, in light of the posture of the case,
we do not decide whether it has done so. Rather, we de­
termine that Elahi cannot attach the Cubic Judgment
regardless, for the Judgment is “at issue” in a claim
against the United States before the Iran-U. S. Claims
Tribunal. The Judgment consequently falls within the
terms of Elahi’s waiver.
                              I
  We initially set forth key background elements, includ­
ing in this section the events necessary to understand the
“blocked asset” question, while leaving for Part III, infra,
additional background matters related to Elahi’s waiver.
                         A
  The Cubic Judgment arose out of a 1977 contract be­
tween Cubic Defense Systems, a California company and
                  Cite as: 556 U. S. ____ (2009)            3

                      Opinion of the Court

Iran’s Ministry of Defense. (We shall refer to the Minis­
try, for present purposes an inseparable part of the Ira­
nian State, as “Iran.” See Ministry of Defense and Support
for Armed Forces of Islamic Republic of Iran v. Cubic
Defense Systems, Inc., 495 F. 3d 1024, 1035–1036 (CA9
2007)). Cubic there promised to supply Iran with certain
military goods, namely an air combat training system, for
which Iran promised to pay approximately $18 million
dollars. In 1979, after Iran had paid some of the money
but before Cubic had sent the training system, the Iranian
Revolution broke out, militants in Iran seized American
hostages, and President Carter “blocked all property and
interests in property of the Government of Iran . . . subject
to the jurisdiction of the United States.” Exec. Order No.
12170, 3 CFR 457 (1979 Comp.) (emphasis added), prom­
ulgated pursuant to the authority of International Emer­
gency Economic Powers Act (IEEPA), 50 U. S. C. §§1701–
1702 (2000 ed. and Supp. V); 31 CFR §535.201 (1980).
   About a year later, on January 19, 1981, Iran and the
United States settled the crisis, in part with an agreement
called the “Algiers Accords.” 20 I. L. M. 224. Under the
Accords, the United States agreed to “restore the financial
position of Iran, in so far as possible, to that which existed
prior to November 14, 1979,” ibid., and (with some excep­
tions) to “arrange, subject to the provisions of U. S. law
applicable prior to November 14, 1979, for the transfer to
Iran of all Iranian properties,” id., at 227. The President
then lifted the legal prohibitions against transactions
involving Iranian property. See Exec. Orders Nos. 12277–
12282, 3 CFR 105–113 (1981 Comp.); 31 CFR §§535.211–
535.215 (1981). In doing so, he ordered the transfer to
Iran of Iranian financial assets and most other Iranian
property “as directed . . . by the Government of Iran,”
Exec. Order No. 12281, 3 CFR 112 (1981 Comp.). Shortly
thereafter, the Treasury Department issued a general
license authorizing “[t]ransactions involving property in
4     MINISTRY OF DEFENSE AND SUPPORT FOR ARMED 

      FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI 

                    Opinion of the Court 


which Iran . . . has an interest” where “[t]he property
comes within the jurisdiction of the United States . . . after
January 19, 1981, or . . . [t]he interest in the property . . .
arises after January 19, 1981.” 31 CFR §535.579(a).
   The Algiers Accords also set up an international arbitra­
tion tribunal, the Iran-U. S. Claims Tribunal (or Tribu­
nal), to resolve disputes between the two nations concern­
ing each other’s performance under the Algiers Accords.
The Tribunal would also resolve disputes concerning
contracts and agreements between the two nations that
were outstanding on January 19, 1981. 20 I. L. M., at
230–231. The Tribunal’s jurisdiction included claims by
nationals of one state against the other state, but it did
not include claims by one state against nationals of the
other state. Id., at 231–232.
                              B
   In January 1982, Iran filed two Cubic-based claims in
the Tribunal. In Case No. B61, Iran claimed that between
1979 and 1981 the United States had wrongly barred the
transfer of certain military equipment, including the
Cubic air combat training system, to Iran. Iran asked the
Tribunal to order the United States either to issue an
export license for the equipment or to pay Iran damages.
App. to Brief for United States as Amicus Curiae 22a, 24a,
31a.
   In Case No. B66, Iran claimed that Cubic had breached
its contract to deliver the training system partly because
the United States had taken actions contrary to the Al­
giers Accords. Again Iran asked the Tribunal to order
either the issuance of an export license for the equipment
or the payment of damages. Id., at 1a, 2a, 9a–10a. In
April 1987 the Tribunal dismissed this second case (No.
B66) on the grounds that the Iran-Cubic contract imposed
no obligations on the United States and that the Tribunal
lacked jurisdiction to consider a suit by a state (Iran)
                 Cite as: 556 U. S. ____ (2009)            5

                     Opinion of the Court

against a private party (Cubic). Ministry of Nat. Defense
of Islamic Republic of Iran v. United States, 14 Iran-
U. S. Cl. Trib. Rep. 276, 277–278.
   Iran, believing that Cubic had breached its contract,
then went to arbitration before the arbitration tribunal
specified in the Cubic contract, namely the International
Court of Arbitration of the International Chamber of
Commerce. Iran asked that arbitration tribunal to award
it restitution and damages.
   In May 1997 the arbitrators issued their decision. The
arbitrators found that prior to the Iranian Revolution,
prior to the hostage crisis, and prior to the blocking of any
Iranian assets, (1) Iran and Cubic had themselves agreed
that they would temporarily discontinue (but not termi­
nate) the contract; and (2) Cubic had agreed to try to sell
the training system to another buyer and to settle ac­
counts with Iran later. The arbitrators further found that
after the crisis (in September 1981) (3) Cubic successfully
sold a modified version of the system to Canada. Ministry
of Defense and Support for Armed Forces of Islamic Repub
lic of Iran v. Cubic Int’l Sales Corp., No. 7365/FMC (Int’l
Ct. of Arbitration of Int’l Chamber of Commerce), pp. 32–
33, 36–40, 50–51, reprinted in 13 Mealey’s Int’l Arbitra­
tion Report pp. G–4, G–15 to G–18, G–21 (Oct. 1998)
(Arbitration Award). The arbitrators concluded that Cubic
had not lived up to this modified agreement. And, after
taking account of the advance payments that Iran had
made to Cubic, the funds that Cubic had spent, the
amount that Canada had paid Cubic, and various other
items, they awarded Iran $2.8 million plus interest. Id.,
¶C.18.3(a), at G–31.
   Cubic refused to pay Iran this money. Iran then sued in
the Federal District Court for the Southern District of
California to enforce the arbitration award. The District
Court confirmed the award and entered a final judgment
ordering Cubic to pay $2.8 million plus interest to Iran.
6    MINISTRY OF DEFENSE AND SUPPORT FOR ARMED 

     FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI 

                   Opinion of the Court 


That judgment is the Cubic Judgment. Ministry of De
fense and Support for Armed Forces of Islamic Republic of
Iran v. Cubic Defense Systems, Inc., 29 F. Supp. 2d 1168,
1174 (1998) (final judgment entered Aug. 10, 1999).
                             C
   In February 2000 Elahi brought a tort action against
Iran in the Federal District Court for the District of Co­
lumbia. Elahi claimed that Iranian agents had murdered
his brother. See 28 U. S. C. §1605(a)(7) (2000 ed.) (lifting
sovereign immunity of state sponsors of certain kinds of
terrorism) (subsequently replaced by National Defense
Authorization Act for Fiscal Year 2008, §1083(a)(1), 122
Stat. 338, 28 U. S. C. A. §1605A); Foreign Operations,
Export Financing, and Related Programs Appropriations
Act, 1997, §589, 110 Stat. 3009–172, note following 28
U. S. C. §1605 (providing tort cause of action). Iran did
not answer the complaint. The District Court found Iran
in default, and it awarded Elahi nearly $12 million in
compensatory damages and $300 million in punitive dam­
ages. Elahi v. Islamic Republic of Iran, 124 F. Supp. 2d 97
(DC 2000).
   In 2001 Elahi filed a notice of lien against Iran’s Cubic
Judgment. He thereby sought to satisfy from the Cubic
Judgment a portion of what Iran owed him under his own
default judgment against Iran. Iran opposed the lien. It
argued that the Cubic Judgment, as property of the sover­
eign state of Iran, was immune from attachment or execu­
tion. The District Court denied immunity. Ministry of
Defense and Support for Armed Forces of Islamic Republic
of Iran v. Cubic Defense Systems, Inc., 236 F. Supp. 2d
1140, 1152 (SD Cal. 2002).
   The Court of Appeals affirmed the denial. Ministry of
Defense and Support for Armed Forces of Islamic Republic
of Iran v. Cubic Defense Systems, Inc., 385 F. 3d 1206
(CA9 2004). The Court of Appeals thought that the Minis­
                  Cite as: 556 U. S. ____ (2009)             7

                      Opinion of the Court

try of Defense of Iran had lost its immunity from attach­
ment because of a special statutory exception that permits
a creditor to attach the property of an “agency or instru­
mentality of a foreign state engaged in commercial activity
in the United States”—where the creditor seeks the prop­
erty to satisfy a terrorism-related judgment. 28 U. S. C.
§1610(b). See 385 F. 3d, at 1219–1222. But, on review
here, we pointed out (in a per curiam opinion) that the
sovereign immunity exception upon which the Ninth
Circuit had relied—the exception for the property of an
entity that has “engaged in commercial activity,”
§1610(b)(2)—applies only to property of an “agency or
instrumentality” of a foreign state. It does not apply to
property of an entity that itself is an inseparable part of
the foreign state. §1610(a). Elahi, 546 U. S., at 452–453.
   We remanded the case, and on remand, the Ninth Cir­
cuit held that the Ministry of Defense fell into the latter
category (an inseparable part of the state of Iran), not the
former (an “agency or instrumentality” of Iran). 495 F. 3d
1024, 1035–1036 (2007). Hence Elahi could not take
advantage of the “engaged in commercial activities” excep­
tion. The Court of Appeals also found inapplicable a
slightly different exception applicable to “property . . . of a
foreign state . . . used for a commercial activity in the
United States,” 28 U. S. C. §1610(a). 495 F. 3d, at 1036–
1037.
   Nonetheless the Court of Appeals found yet another
exception that it believed denied Iran its sovereign immu­
nity defense. The court pointed out that in 2002 Congress
had enacted the TRIA. That Act permitted a person with
a terrorism-related judgment to attach an asset of the
responsible “terrorist” state to satisfy the judgment,
“[n]otwithstanding any other provision of law,” provided
that the asset was a “blocked asset.” §201(a), 116 Stat.
2337. The Court of Appeals noted that the Cubic Judg­
ment arose out of a pre-1981 contract with Iran involving
8    MINISTRY OF DEFENSE AND SUPPORT FOR ARMED 

     FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI 

                   Opinion of the Court 


an air combat training system for Iran, and that President
Carter had blocked virtually all Iranian assets following
the Iranian hostage crisis. See Exec. Order No. 12170, 44
Fed. Reg. 65729 (“block[ing] all property and interests in
property of the Government of Iran . . . subject to the
jurisdiction of the United States”), promulgated pursuant
to the authority of International Emergency Economic
Powers Act, 50 U. S. C. §§1701–1702 (2000 ed. and Supp.
V); 31 CFR §535.201. The Court of Appeals then held that
the President had never unblocked the asset in question.
495 F. 3d, at 1033. In its view, the many unblocking
orders that were issued after the 1981 Algiers Accords,
see, e.g., Exec. Orders Nos. 12277–12282, 3 CFR 105–113;
31 CFR §§535.211–535.215, 535.579(a), did not apply
because those unblocking orders omitted “military goods
such as the [training system that underlay the Cubic
Judgment].” 495 F. 3d, at 1033.
  The Court of Appeals also rejected Iran’s argument that
Elahi had waived his right to attach the Cubic Judgment
regardless (a matter to which we shall turn in Part III).
And the court concluded that Elahi was free to attach the
Judgment. Id., at 1037.
  Iran, with the support of the Department of State, asked
us to grant certiorari. We did so, and we shall consider
both aspects of the Court of Appeals’ determination.
                             II 

                             A

   We turn first to the question whether the Cubic Judg­
ment was a “blocked asset.” The Ninth Circuit held that
the asset in question consisted of Iran’s interest in mili­
tary goods, namely an air combat training system, which
it believed the Executive Branch had failed to unblock
after the Iranian hostage crisis ended. None of the parties
here, however, supports the Ninth Circuit’s determination.
And neither do we.
                 Cite as: 556 U. S. ____ (2009)            9

                     Opinion of the Court

   The basic reason we cannot accept the Ninth Circuit’s
rationale is that we do not believe Cubic’s air combat
training system is the asset here in question. Elahi does
not seek to attach that system. Cubic sent the system
itself to Canada, where, as far as we know, it remains.
Rather, Elahi seeks to attach a judgment enforcing an
arbitration award based upon Cubic’s failure to account to
Iran for Iran’s share of the proceeds of that system’s sale.
And neither the Cubic Judgment nor the sale proceeds
that it represents were blocked assets at the time the
Court of Appeals issued its decision.
   In 1981, the Treasury Department issued an order that
authorized “[t]ransactions involving property in which
Iran . . . has an interest” where “[t]he interest in the prop
erty . . . arises after January 19, 1981.” 31 CFR
§535.579(a)(1) (emphasis added). As the Court of Appeals
itself pointed out, Iran’s interest in the Cubic Judgment
arose “on December 7, 1998, when the district court con­
firmed the [arbitration] award.” 385 F. 3d, at 1224. Since
it arose more than 17 years “after January 19, 1981,” the
Cubic Judgment falls within the terms of Treasury’s
order. And that fact, in our view, is sufficient to treat the
Judgment as unblocked.
   Iran’s interest in the property that underlies the Cubic
Judgment also arose after January 19, 1981. As the In­
ternational Court of Arbitration held, Cubic and Iran
entered into their initial contract before 1981. But they
later agreed to discontinue (but not to terminate) the
contract. Arbitration Award G–15, G–21. They agreed
that Cubic would try to sell the system elsewhere. Id.,
¶C.9.15, at G–14. And they further agreed that they
would take “final decisions” about who owed what to
whom “only . . . once the result of Cubic’s attempt to resell
the System” was “known.” Id., ¶B.10.7, at G–17.
   Cubic completed its sale of the system (to Canada) in
October 1982. Id., ¶B.12.14, at G–22. And the arbitrators
10    MINISTRY OF DEFENSE AND SUPPORT FOR ARMED
      FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI
                    Opinion of the Court

referred to October 1982 as “the date the Parties had in
mind when they agreed to await the outcome of Cubic’s
resale attempts.” Ibid. Only then was Cubic “in a position
to reasonably, comprehensively and precisely account for
the reuse of components originally manufactured for Iran
and for any modification costs.” Ibid. For those reasons,
and in light of the arbitrators’ findings, we must conclude
that October 1982 is the time when Iran’s claim to pro­
ceeds arose.
   The upshot is that, whether we consider Iran’s “interest
in property” as its interest in the Cubic Judgment itself or
its underlying interest in the proceeds of the Canadian
sale, the interest falls within the terms of the Treasury
Department’s general license authorizing “[t]ransactions
involving property in which Iran . . . has an interest”
where “[t]he interest in the property . . . arises after Janu­
ary 19, 1981.” 31 CFR §535.579(a). And, as we said, that
fact is sufficient for present purposes to treat the asset as
having been unblocked at the time the Ninth Circuit
issued the decision below.
   Finally, even if we were to assume (as the Ninth Circuit
held) that the relevant asset were Iran’s pre-1981 interest
in the air combat training system itself, we should still
conclude that that asset was not “blocked” at the time of
the decision below. As the Government points out, such
an interest falls directly within the scope of Executive
Order No. 12281, an unblocking order that required prop­
erty owned by Iran to be transferred “as directed . . . by
the Government of Iran.” See also 31 CFR §535.215(a).
None of the four authorities upon which the Ninth Circuit
relied indicates the contrary conclusion. First, the Circuit
cited the Arms Export Control Act, 82 Stat. 1321, 22
U. S. C. §2751 et seq., and its implementing regulations, a
statute and regulations which regulate arms shipments.
It is true that, notwithstanding Executive Order No.
12281, the export of certain military equipment remained
                  Cite as: 556 U. S. ____ (2009)           11

                      Opinion of the Court

subject to regulation under other statutes, including the
Arms Export Control Act. See 31 CFR §535.215(c). But
that fact does not show that military equipment remained
blocked under IEEPA. The Court of Appeals next cited the
1979 Executive Order freezing Iranian assets, Exec. Order
No. 12170, 3 CFR 457 (Comp. 1980)—but it failed to con­
sider the effect of the subsequent unblocking order just
discussed. The Court of Appeals also relied on a 2005
Presidential notice extending the national emergency with
respect to Iran, 70 Fed. Reg. 69039, but that notice did not
impose any additional restrictions on Iranian assets.
Finally, the Court of Appeals pointed to a Treasury De­
partment guidance document, which states that “[c]ertain
assets”—consisting “mainly of military and dual-use prop­
erty”— “related to . . . claims” by “U. S. nationals . . .
against Iran or Iranian entities” still being litigated in the
Tribunal “remain blocked in the United States.” Office of
Foreign Assets Control, Dept. of Treasury, Foreign Assets
Control Regulations for Exporters and Importers 23
(2007). But the training system does not fall into the
category of assets identified by the guidance document.
The system neither “remain[s] . . . in the United States”
(having been sent to Canada), nor was it related to claims
by “U. S. nationals . . . against Iran or Iranian entities”
before the Tribunal. In sum, no authority supports the
Ninth Circuit’s conclusion that an Iranian interest in the
training system itself would be a “blocked asset.” And
none of the parties defend the Ninth Circuit’s conclusion
here.
                           B
  Although the Cubic Judgment was not a blocked asset
at the time the Court of Appeals reached its decision, the
Government believes that it is a blocked asset now. In
2005 the President issued a new Executive Order that
blocks assets held by proliferators of weapons of mass
12   MINISTRY OF DEFENSE AND SUPPORT FOR ARMED
     FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI
                   Opinion of the Court

destruction. Exec. Order No. 13382, 3 CFR 170 (2005
Comp.). And in 2007, after the Court of Appeals issued its
decision, the State Department designated certain compo­
nent parts of Iran’s Ministry of Defense as entities whose
property and interests in property are blocked under
Executive Order No. 13382. See 72 Fed. Reg. 71991–
71992. If the Iranian entity to which the Cubic Judgment
belongs falls within the terms of the State Department’s
designation, then presumably that asset is blocked at this
time.
   The problem for the Government, however, is that Iran
does not agree that the relevant parts of its Ministry of
Defense fall within the scope of the State Department’s
designation. Thus the matter is in dispute. The lower
courts have not considered that dispute. The relevant
arguments have not been set forth in detail here. And in
such circumstances we normally would remand the case,
permitting the lower courts to decide the issue in the first
instance. See, e.g., F. Hoffmann–La Roche Ltd v. Empa
gran S. A., 542 U. S. 155, 175 (2004). Consequently, we
shall not decide whether the new Executive Branch ac­
tions have blocked the Cubic Judgment. Instead, we turn
to the “waiver” question. And our answer (that Elahi has
waived his right to attach the Cubic Judgment) makes it
unnecessary to remand the blocking question for further
consideration.
                             III
  As we have just said, the second question concerns
Elahi’s waiver of his right to attach the Cubic Judgment.
In 2000, Congress enacted a statute that offers some
compensation to certain individuals, including Elahi, who
hold terrorism-related judgments against Iran.           VPA
§2002, as amended by TRIA §201(c). The Act requires
those who receive that compensation to relinquish “all
rights to execute against or attach property that is at issue
                 Cite as: 556 U. S. ____ (2009)           13

                     Opinion of the Court

in claims against the United States before an international
tribunal, [or] that is the subject of awards rendered by
such tribunal.” §2002(a)(2)(D), 114 Stat. 1542; see also
§2002(d)(5)(B), as added by TRIA §201(c)(4) (cross­
referencing §2002(a)(2)(D)). In 2003 the Government paid
Elahi $2.3 million under the Act as partial compensation
for his judgment against Iran. Brief for Respondent 9.
And at that time, Elahi signed a waiver form that mirrors
the statutory language. App. to Pet. for Cert. 30 (citing 68
Fed. Reg. 8077, 8081 (2003)).
   The question is whether the Cubic Judgment “is at issue
in claims” against the United States before an “interna­
tional tribunal,” namely the Iran-U. S. Claims Tribunal.
If so, the Cubic Judgment falls within the terms of Elahi’s
waiver. The Court of Appeals believed the Judgment was
not “at issue.” 495 F. 3d, at 1030–1031. But we find to the
contrary.
   A review of the record in Iran-U. S. Claims Tribunal
Case No. B61 leads us to conclude that the Cubic Judg­
ment is “at issue” before that Tribunal. In Case No. B61
Iran argued that, between 1979 and 1981, the United
States had wrongly prevented the transfer of Cubic’s air
combat training system to Iran. Iran asked the Tribunal,
among other things, to order the United States to pay
damages. Statement of Claim, Islamic Republic of Iran v.
United States (filed Jan. 19, 1982), App. to Brief for United
States as Amicus Curiae 22a, 24a, 31a. In its briefing
before the Tribunal, Iran acknowledged that any amount
it recovered from Cubic would “be recuperated from the
remedy sought” against the United States. App. 76, n. 2.
And Iran sent a letter to the United States in which it said
that any amounts it actually received from Cubic would be
“recouped from the remedy sought against the United
States in Case B61.” App. to Brief for United States as
Amicus Curiae 84a. But Iran added that the Cubic Judg­
ment could not be used as a setoff insofar as it had been
14   MINISTRY OF DEFENSE AND SUPPORT FOR ARMED
     FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI
                   Opinion of the Court

attached by creditors. Id., at 85a.
   Meanwhile, in a rebuttal brief before the Tribunal, the
United States, while arguing that in fact it owed Iran
nothing, added that at the very least Iran must set off the
amount “already . . . awarded” by the International Court
of Arbitration (namely, the $2.8 million awarded to Iran
from Cubic) against any money awarded by the Tribunal.
Id., at 52a, 80a–81a, and n. 32. And the United States’
demand for a setoff applies even if third parties have
attached the Cubic Judgment. See Tr. of Tribunal Hear­
ing, in No. B61 (Iran-U. S. Cl. Trib., Dec. 7 and 12, 2006),
App. to Brief for Respondent 37, 38–39, 41, 42.
   The upshot is a dispute about the Cubic Judgment. The
United States argues (and argued before the Tribunal)
that the Tribunal should set off the $2.8 million that the
Cubic Judgment represents against any award that the
Tribunal may make against the United States in Case No.
B61. Iran argues (and argued before the Tribunal) that
the Tribunal should not set off the $2.8 million insofar as
third parties have attached the Judgment.
   To put the matter in terms of the language of Elahi’s
waiver, one can say for certain that the Cubic Judgment is
“property.” And Case No. B61 itself is a “clai[m] against
the United States before an international tribunal.” We
can also be reasonably certain that how the Tribunal
should use that property is also under dispute or in ques­
tion in that claim. Moreover, since several parties other
than Elahi have already attached the Cubic Judgment, see
Brief for United States as Amicus Curiae 20, the question
whether an attached claim can be used as a setoff is po­
tentially significant, irrespective of Elahi’s own efforts to
attach the judgment.
   Are these circumstances sufficient to place the Cubic
Judgment “at issue” in Case No. B61? Elahi argues not.
He points out that the Cubic Judgment does not appear on
a list of property contained in Iran’s statement of claim in
                 Cite as: 556 U. S. ____ (2009)           15

                     Opinion of the Court

Case No. B61; nor is it the subject of any other claim
before the Tribunal. Indeed, Iran and the United States
do not dispute the Cubic Judgment’s validity; they do not
dispute the Cubic Judgment’s ownership; and they do not
dispute the fact that the United States’ asset freeze had no
adverse effect on the Cubic Judgment or on Iran’s entitle­
ment to the Cubic Judgment. As the dissent correctly
points out, the Judgment is not “at issue” in any of these
senses. The Judgment will neither be suspended nor
modified by the Tribunal in Case No. B61, nor is the
Judgment property claimed by Iran from the United
States in that case, see post, at 2–5.
  But that does not end the matter. The question is
whether, for purposes of the VPA, a judgment can never­
theless be “at issue” before the Tribunal even when it will
not be suspended or modified by the Tribunal and when it
is not claimed by Iran from the United States. Here, a
significant dispute about the Cubic Judgment still re­
mains, namely a dispute about whether it can be used by
the Tribunal as a setoff. And in our view, that dispute is
sufficient to put the Judgment “at issue” in the case.
  For one thing, we do not doubt that the setoff matter is
“under dispute” or “in question” in Case No. B61, and
those words typically define the term “at issue.” Black’s
Law Dictionary 136 (8th ed. 2004). In the event that the
Tribunal finds the United States liable in Case No. B61,
the total sum awarded to Iran by the Tribunal will depend
on whether the Judgment is used as a setoff. And whether
the Judgment can be so used depends, in turn, on whether
the United States is right that an attached judgment
should be set off or whether Iran is right that it should not
be—a matter in question before the Tribunal. In that
sense, the Judgment is “under dispute.” We recognize
that the dispute is over the use of the Judgment, not the
validity of the Judgment. But we do not see how that fact
matters.
16    MINISTRY OF DEFENSE AND SUPPORT FOR ARMED
      FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI
                    Opinion of the Court

  For another thing, ordinary legal disputes can easily
encompass questions of setoff. Suppose Smith sues a
carrier for wrongfully harming a shipment of goods. The
question of liability, the question of damages, and the
question of reducing damages through setoff may all be at
issue in the case. Which is the more important issue in a
particular case depends not upon the category (liability,
damages, or setoff) but upon the circumstances of that
particular case.
  Further, the language of the statute suggests that Con­
gress meant the words “at issue” to carry the ordinary
meaning just described. Elahi essentially distinguishes
between property that is the subject of a claim (a claim, for
example, that the United States took or harmed particular
property belonging to Iran) and property that might oth­
erwise affect a Tribunal judgment (say, through its use as
a setoff). And he argues that the statutory phrase “at
issue” covers only the first kind of dispute, not the second.
But the statute does not limit the property that is “at issue
in a claim” to property that is the subject of a claim. To
the contrary, the statute says that judgment creditors
such as Elahi must
     “relinquis[h] all rights to execute against or attach
     property [1] that is at issue in claims against the
     United States before an international tribunal [or] [2]
     that is the subject of awards rendered by such tribu­
     nal.” VPA §2002(a)(2)(D), 114 Stat. 1542 (emphasis
     added); see also §2002(d)(5)(B), as added by TRIA
     §201(c)(4) (cross-referencing §2002(a)(2)(D)).
Had Congress wanted to limit the property to which it
first refers (namely, property that is “at issue” in a claim)
to property that is the subject of a claim, it seems likely
that Congress straightforwardly would have used the
words “subject of”—words that appear later (in respect to
awards rendered) in the very same sentence.
                 Cite as: 556 U. S. ____ (2009)           17

                     Opinion of the Court

   Finally, the statute’s purpose leans in the direction of a
broader interpretation of the words “at issue” than that
proposed by Elahi. Pointing to the statute’s legislative
history, Elahi says that the statute seeks to enable victims
of terrorism to collect on judgments they have won against
terrorist parties. See Brief of Respondent 6–7, 31 (citing
H. R. Conf. Rep. No. 107–779 (2002); 148 Cong. Rec.
23119, 23121–23123 (2002) (statement of Sen. Harkin)).
He is such a victim, and, he says, Congress would have
intended an interpretation that favors his cause. But
Congress had a more complicated set of purposes in mind.
The statute authorizes the attachment of blocked assets,
and it provides partial compensation to victims to be paid
(in part) from general Treasury funds. But it does so in
exchange for a right of subrogation, VPA §2002(c), and for
the victim’s promise not to pursue the balance of the
judgment by attaching property “at issue” in a claim
against the United States before the Tribunal. VPA
§§2002(a)(2)(D), (d)(5)(B), as added by TRIA §201(c)(4).
The statute thereby protects property that the United
States might use to satisfy its potential liability to Iran.
   The Cubic Judgment falls into this category. It is prop­
erty that the United States could use to satisfy its poten­
tial liability to Iran, but which may be unavailable for that
purpose if successfully attached. With respect to the
statute’s revenue-saving purpose, it is difficult to distin­
guish between property that is the subject of a claim
before a tribunal and property that is in dispute before the
tribunal in respect to its use as an offset.
   The dissent adds that the “better reading” of the words
“at issue” is one that limits them to the “foster[ing] [of]
compliance with the Government’s international obliga­
tions.” Post, at 6. We agree with this statement, but we
do not see how it adds anything but new phraseology to
the dissent’s basic claim, namely that arguments before
the Tribunal about “setoffs” do not count as “issues.” To
18   MINISTRY OF DEFENSE AND SUPPORT FOR ARMED
     FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI
                   Opinion of the Court

repeat our own view of the matter, a dispute about
whether one country must pay the other country more
money because it cannot use particular property (because
of an attachment) to satisfy an obligation raises an issue
that the Tribunal must resolve, no less and no more than
other issues that might be before the Tribunal in that case
or other cases.
   Contrary to the dissent’s suggestion, post, at 8, there is
no unfairness in our holding. Elahi could have chosen to
forgo the Government’s compensation scheme, and he then
could have attached the Cubic Judgment, as have other
terrorist victims with judgments against Iran. See Brief
for United States as Amicus Curiae 20. But that course
carried risks: Iran had challenged Elahi’s notice of lien
and it was uncertain whether Elahi would prevail. In
2003, while litigation over his notice of lien was pending,
Elahi chose to participate in the Government’s scheme.
He thereby received the benefit of immediate, guaranteed
partial compensation from the Government—in exchange
for a promise not to interfere with property that the
United States might need to satisfy potential liability to
Iran. Having received $2.3 million in Government funds,
there is nothing unfair about holding Elahi to the terms of
his bargain.
   Elahi makes several other arguments. He points to
language in the TRIA (the statute authorizing attachment
of blocked assets) which says: “[n]otwithstanding any other
provision of law” the “blocked assets” of a state “shall be
subject to . . . attachment in aid of execution” of a terror­
ism-related judgment. §201(a), 116 Stat. 2337 (emphasis
added). He also points to VPA §2002(d)(4), as added by
TRIA §201(c)(4), 116 Stat. 2339, which reads: “[N]othing
in this subsection [which contains the relinquishment
provision] shall bar . . . enforcement of any” terrorism­
related “judgment . . . against assets otherwise available
under this section or under any other provision of law”
                 Cite as: 556 U. S. ____ (2009)          19

                     Opinion of the Court

(emphasis added). The first provision, Elahi argues, per­
mits him to attach blocked assets notwithstanding the
VPA’s requirement that he relinquish his right to attach
property “at issue” before an international tribunal; and
that conclusion, he says, is reinforced by VPA §2002(d)(4).
Our interpretation, he adds, would “bar . . . enforcement”
of a terrorism-related judgment “otherwise available”
under TRIA §201(a)—contrary to the statutory language
just quoted.
   But VPA §2002(d)(5) requires Elahi, in exchange for
having received partial compensation, to relinquish “all
rights” to attach property “at issue” in an international
tribunal. VPA §2002(a)(2)(D), 114 Stat. 1542 (cross­
referenced by §2002(d)(5)(B); emphasis added). And, as
several courts of appeals have apparently assumed, the
relinquishment of “all rights” includes the right given by
TRIA §201(a) to attach blocked assets. See Hegna v.
Islamic Republic of Iran, 376 F. 3d 226, 232 (CA4 2004);
Hegna v. Islamic Republic of Iran, 380 F. 3d 1000, 1009
(CA7 2004); Hegna v. Islamic Republic of Iran, 402 F. 3d
97, 99 (CA2 2005) (per curiam).
   Moreover, the relinquishment provision that applies to
Elahi was added to the VPA by the very same statute, the
TRIA, that permitted the attachment of blocked assets,
and which contains the “notwithstanding” clause upon
which Elahi relies. §201(a) (blocked assets); §201(c)
(amending VPA). Congress could not have intended the
words to which Elahi refers to narrow so dramatically an
important provision that it inserted in the same statute.
And for those who, like Elahi, argue that the legislative
history supports his reading of the statute, we point out
that the history suggests that Congress placed the “not­
withstanding” clause in §201(a) for totally different rea­
sons, namely to eliminate the effect of any Presidential
waiver issued under 28 U. S. C. §1610(f) prior to the date
of the TRIA’s enactment. H. R. Conf. Rep. No. 107–779, at
20    MINISTRY OF DEFENSE AND SUPPORT FOR ARMED
      FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI
                    Opinion of the Court

27.
   Elahi makes three final arguments, first that setoff is
not “at issue” because the United States has argued in
Case No. B61 that it has no liability at all, second that set­
off is not “at issue” because the United States has not
formally asserted a setoff before the Tribunal, and third
that the Government violated his due process rights by
inadequately informing that his waiver would deprive him
of his right to attach the Cubic Judgment. We find none of
these arguments convincing and shall briefly indicate our
reasons in summary form.
   As to the first, the United States argued setoff in the
alternative, thereby placing it, in the alternative, “at
issue” before the Tribunal. As to the second, Elahi at most
points to a ground for disputing the propriety, under
Tribunal rules, for granting a setoff; he does not deny that
the Tribunal sometimes can do so, see, e.g., Futura Trad
ing Inc. v. National Iranian Oil Co., 13 Iran-U. S. Cl. Trib.
Rep. 99, 115–116, ¶62 (1986) (preventing collection on a
claim because the claimant had already collected the sum
at issue from a different party). Hence whether the Tri­
bunal can provide for a setoff here is a matter for the
Tribunal to decide, and until it does decide, one way or the
other, the matter is “at issue.” As to the third, we can find
nothing that shows Elahi was unfairly surprised by the
scope of his waiver—certainly not to the point of violating
any Due Process rights. See, e.g., 14 Iran-U. S. Cl. Trib.
Rep., at 278, ¶10 (dismissal of Iran’s claim against Cubic
was “without prejudice to any findings it may make con­
cerning [the Cubic contract] in Case No. B61”).
                           IV
  We conclude: The Cubic Judgment was not blocked at
the time the Court of Appeals reached its decision. We do
not decide whether more recent Executive Branch actions
would block the Judgment at present. Regardless, Elahi
                 Cite as: 556 U. S. ____ (2009)         21

                     Opinion of the Court

has waived his right to attach the Judgment. We reverse
the judgment of the Court of Appeals.
                                         It is so ordered.
                 Cite as: 556 U. S. ____ (2009)            1

                    Opinion of KENNEDY, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 07–615
                         _________________


  MINISTRY OF DEFENSE AND SUPPORT FOR THE 

  ARMED FORCES OF THE ISLAMIC REPUBLIC OF 

      IRAN, PETITIONER v. DARIUSH ELAHI 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE NINTH CIRCUIT

                        [April 21, 2009] 


   JUSTICE KENNEDY, with whom JUSTICE SOUTER and
JUSTICE GINSBURG join, concurring in part and dissenting
in part.
   I join Parts I and II of the Court’s opinion but, with all
respect, dissent from Parts III and IV. As to Parts I and
II, the Court is correct, in my view, to hold that the Cubic
Judgment was not a “blocked asset” when the Court of
Appeals reached its decision. As to Parts III and IV,
however, respondent Dariush Elahi has not relinquished
his right to attach the Cubic Judgment. By holding oth­
erwise, the Court departs from the plain meaning and the
purpose of the statutes Congress enacted to compensate
Elahi and other victims of terrorism.
                             I

                            A

   The statutory phrase to be interpreted is “property that
is at issue in claims against the United States before an
international tribunal.” Victims of Trafficking and Vio­
lence Protection Act of 2000 (VTVPA), §2002(d)(s), as
added by Terrorism Risk Insurance Act of 2002 (TRIA),
§201(c)(4), 116 Stat. 2339, note following 28 U. S. C.
§1610. The context, of course, is Case No. B61—a suit by
Iran against the United States that is pending before the
2    MINISTRY OF DEFENSE AND SUPPORT FOR ARMED 

     FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI 

                  Opinion of KENNEDY, J. 


Iran-U. S. Claims Tribunal. The word “property,” as used
in the statutory phrase, surely can refer both to tangible
property, such as real estate or valuables in a safe-deposit
box, and to intangible property interests, such as a claim,
a cause of action or, as in this case, a judgment rendered
by a United States district court. Still, it must be ac­
knowledged that the term “at issue” is neither precise nor
much illuminated by its operation in cases or other stat­
utes. The absence of any clear authority on this point
makes it imperative to adopt an interpretation that ac­
cords with familiar and well-settled principles of law. In
this case those principles are the rules designed to give
full and proper respect to final judgments rendered by
courts of competent jurisdiction.
   To determine whether the Cubic Judgment is “at issue”
in Case No. B61, the primary consideration must be
whether the Claims Tribunal, in the exercise of its own
authority and jurisdiction, can affect the ownership, dispo­
sition, or control of the property the judgment comprises.
Here the property in question is a judgment rendered by
the United States District Court for the Southern District
of California. As all acknowledge, that court had jurisdic­
tion over the subject and the persons then before it. And,
as is further conceded, that court’s judgment is valid and
has binding force on Cubic Defense Systems, Inc., the non­
governmental party before that court. See Ministry of
Defense and Support for Armed Forces of Islamic Republic
of Iran v. Cubic Defense Systems, Inc., 29 F. Supp. 2d
1168, 1170 (1998). Neither party to Case No. B61 ques­
tions the judgment or requests the Claims Tribunal to
interpret it—much less to alter, enforce or invalidate it.
   Even if one of the parties were to ask the Claims Tribu­
nal to modify the Cubic Judgment, the Tribunal would
simply lack power to do so. The judgment arises out of
Iran’s contractual dispute with Cubic, an American com­
pany, and the Tribunal has no “jurisdiction over claims by
                 Cite as: 556 U. S. ____ (2009)            3

                    Opinion of KENNEDY, J.

Iran against United States nationals.” Ministry of Nat.
Defence of Islamic Republic of Iran v. United States, 14
Iran-U. S. Cl. Trib. Rep. 276, 278 (1987) (Case No. B66).
Iran tried to sue Cubic in the Claims Tribunal 20 years
ago, but the Tribunal dismissed that suit for lack of juris­
diction. Ibid. In these circumstances the Cubic Judgment
is simply an extrinsic fact beyond the Claims Tribunal’s
power to affect. True, the Tribunal, when it enters its own
orders, might or might not give credit to the United States
for a payment, or a right to payment, arising out of the
Cubic Judgment; but that does not put the judgment itself
at issue.
                            B
   Even if the Court’s broad reading of the phrase “at
issue” were correct, the Court’s conclusion would still be
wrong because the relinquishment provision is limited to
property that is at issue “in claims against the United
States.” And the Cubic Judgment is not part of the claims
Iran makes in Case No. B61, as both Iran and the United
States have made clear in their submissions to the Claims
Tribunal. To put the countries’ filings in context, a brief
review of both the Cubic Judgment and Case No. B61 is
necessary.
   The Cubic Judgment is the result of a contract dispute
between Iran and Cubic. In the late 1970’s, Iran hired
Cubic to build an air combat training system, and ad­
vanced some $12 million for the project. But Iran failed to
make all the payments due. App. 43–44. Thus rebuffed,
Cubic sold the system to Canada and refused to refund
any of Iran’s advance payments. Iran brought an arbitra­
tion against Cubic. The panel of arbitrators, after ascer­
taining Cubic’s costs of building the system, and after
allowing the company a reasonable profit of $3.5 million,
ordered Cubic to return to Iran $2.8 million of the $12
million advance. Iran brought this arbitration award to
4     MINISTRY OF DEFENSE AND SUPPORT FOR ARMED 

      FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI 

                   Opinion of KENNEDY, J. 


the U. S. District Court for the Southern District of Cali­
fornia, which issued the judgment at issue here. The
judgment orders Cubic to pay Iran $2.8 million. Cubic
Defense Systems, supra, at 1171, 1174.
   Case No. B61 is in essence a contract dispute between
Iran and the United States. Iran accuses the United
States of breaking its promise, made in the Algiers Ac­
cords, to “arrange . . . for the transfer to Iran of all Iranian
properties” located in the United States on January 19,
1981. 20 I. L. M. 224, 227, ¶9 (1981). One of the proper­
ties Iran claims is Cubic’s air combat training system. See
Statement of Claim in No. B61, (Iran-U. S. Cl. Trib.), App.
to Brief for United States 22a, 24a, 31a. Both parties have
confirmed, in their joint report describing all the “property
claimed by Iran,” that Cubic’s system is “at issue” in Iran’s
claims. Cover Letter to Final Joint Report (July 14, 1989),
App. to Brief for Respondent 14.
   But the Cubic Judgment, in contrast to Cubic’s training
system, is not part of Iran’s claims in Case No. B61. Both
countries made this clear in their submissions to the Tri­
bunal. Their joint report does not list the Cubic Judgment
among the properties “at issue.” Final Joint Report (July
14, 1989), App. to Brief for Respondent 15–23. And, in a
statement altogether consistent with that omission, Iran
told the Tribunal that “ [t]he subject matter of [Case No.
B61], at variance with the [arbitration] action [against
Cubic], is the losses suffered by Iran as a result of the
United States’ non-export of Iranian properties. ” Iran’s
Statement 16, App. 73, 76. The United States agreed,
stating that the “only ‘property that’ . . . is properly at
issue” in Case No. B61 is property that “ ‘has already been
made the subject of a claim’ ” by Iran against the United
States. U. S. Rebuttal (Sept. 1, 2003), 1 Lodging p. L419
(emphasis deleted) (Sealed). The United States reaffirmed
this position in oral argument before the Tribunal: “Any
losses in relation to [the Iran-Cubic] contract are not re­
                  Cite as: 556 U. S. ____ (2009)            5

                     Opinion of KENNEDY, J.

coverable against the United States and issues regarding
losses under that contract do not belong before this Tribu­
nal.” Tribunal Hearing 124 (Dec. 12, 2006), App. to Brief
for Respondent 42.
  Because the Claims Tribunal lacks jurisdiction over the
Cubic Judgment, and because that judgment is not part of
Iran’s claims against the United States in Case No. B61,
the judgment is not “property that is at issue in claims
against the United States” under the plain meaning of the
TRIA’s relinquishment provision. TRIA §201(c)(4), 116
Stat. 2339 (amending VTVPA §2002(d)).
                                II
   Even if the text of the relinquishment provision were
somehow ambiguous—and it is not—then the purpose of
the VTVPA and TRIA would tip the scales in Elahi’s favor.
The text and the evident purpose of those statutes demon­
strate that Congress’ primary purpose was to compensate
the victims of terrorism, not to secure from those victims a
relinquishment of their claims to property owned by enti­
ties found to have sponsored terrorism.
   The text of the VTVPA, and of the amendments made to
it by the TRIA, shows that Congress’ primary purpose was
to enable the victims of terrorism to execute on the assets
of a state found to have sponsored or assisted in a terrorist
act. In the first subsection of the TRIA concerning the
attachment of state assets by victims of terrorism, Con­
gress provided that “[n]otwithstanding any other provision
of law . . . in every case in which a person has obtained a
judgment against a terrorist party on a claim based upon
an act of terrorism . . . the blocked assets of that terrorist
party . . . shall be subject to execution or attachment in aid
of execution in order to satisfy such judgment . . . .” TRIA
§201(a), id., at 2337. The effect of this subsection is to
ensure that other laws do not bar victims’ efforts to en­
force judgments against terrorist states. To like effect is
6     MINISTRY OF DEFENSE AND SUPPORT FOR ARMED 

      FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI 

                   Opinion of KENNEDY, J. 


another paragraph of the VTVPA concerning victims of
Iranian terrorism. Entitled “Statutory Construction,” this
paragraph reads: “Nothing in this subsection shall bar, or
require delay in, enforcement of any judgment to which
this subsection applies under any procedure . . . .”
§2002(d)(4), as added by TRIA §201(c)(4), id., at 2339.
Though neither provision refers in direct terms to the
relinquishment provision, both provisions show Congress’
intent to broaden, rather than limit, the rights of victims
like Elahi to execute on property owned by state sponsors
of terrorism. Yet the opinion issued by the Court today
does just the opposite.
   To contravene the statute’s clear design, the Court
surmises that Congress also had a “more complicated”
purpose, namely, to “protec[t] property that the United
States might use to satisfy its potential liability to Iran.”
Ante, at 17. This imagined purpose, the Court says, re­
quires us to read the relinquishment provision as broadly
as possible so as to prevent victims of terrorism from
attaching property. But the Court does not point to evi­
dence of this putative purpose, aside from the text of the
relinquishment provision itself—a text which, as submit­
ted above, the Court reads the wrong way.
   The better reading of the relinquishment provision—and
one much more consistent with Congress’ protective pur­
pose—is not as a “revenue-saving” device, ibid., but as a
way to foster compliance with the Government’s interna­
tional obligations. If Iran has asked the Claims Tribunal
to resolve the status of certain property, then Iran and the
Tribunal may well take the position that the United
States has a responsibility under the Algiers Accords to
prevent U. S. nationals from executing against that prop­
erty. That concern is not present in this case. The owner­
ship of the Cubic Judgment is not disputed, and allowing
Elahi to attach it will not affect Iran’s right to obtain full
recovery from the United States in Case No. B61. At
                  Cite as: 556 U. S. ____ (2009)             7

                     Opinion of KENNEDY, J.

most, the attachment might affect the right of the United
States to use the judgment to offset its liability.
   The Court purports to agree with this reading of the
statute’s purpose. Ante, at 17. But that agreement is
hard to square with the Court’s insistence upon fulfilling
what it sees as the statute’s “revenue-saving purpose.”
Ibid. If the Court did in fact believe that the “‘better
reading’” of the statute’s purpose, ibid., is to foster compli­
ance with the United States’ international obligations,
then the Court would affirm the judgment of the Court of
Appeals. Elahi’s attachment of the Cubic Judgment does
not hinder the U. S. Government’s efforts to comply with
its obligations under the Algiers Accords. At Algiers, the
United States agreed to “arrange . . . for the transfer to
Iran of all Iranian properties” located in the United
States. 20 I. L. M., at 227, ¶9. That is not an obligation to
pay Iran money, as the Court seems to believe. See ante,
at 17. It is instead an obligation to take specific action in
regard to specific properties. These specific properties do
not include the Cubic Judgment—as the Court concedes.
See ante, at 9 (holding that the Cubic Judgment was not
blocked). Therefore, Elahi’s attachment of the Cubic
Judgment does not impede the United States’ efforts to
make good on its obligations under the Algiers Accords.
   To be sure, a judicial lien on one of the specific proper­
ties referenced by the Algiers Accords might make it diffi­
cult for the U. S. Government to comply with its obliga­
tions, under those Accords, to arrange for that property’s
transfer to Iran. By encouraging creditors such as Elahi
to give up their liens on these specific properties that are
subject to the Algiers Accords, the TRIA makes it easier
for the Government to comply with its obligation to “ar­
range . . . for the transfer” of these properties to Iran.
This purpose (fostering compliance with the United States’
obligation under the Algiers Accords) is more in keeping
with the statute’s text than is the Court’s “revenue-saving”
8    MINISTRY OF DEFENSE AND SUPPORT FOR ARMED 

     FORCES OF ISLAMIC REPUBLIC OF IRAN v. ELAHI 

                  Opinion of KENNEDY, J. 


purpose. And this purpose—that is, the purpose of ena­
bling the United States to meet its obligations under the
Algiers Accords—is not in the least frustrated by permit­
ting Elahi to attach the Cubic Judgment, a property
that, as the Court concedes, is not subject to the Algiers
Accords.
                            III
  The facts of this case show the injustice of the Court’s
interpretation. The Court today puts an end to Elahi’s
decade-long quest to hold Iran to account for murdering
his brother Cyrus. In 2000, Elahi won a wrongful-death
lawsuit against Iran and was awarded some $6 million in
compensatory damages. See Elahi v. Islamic Republic of
Iran, 124 F. Supp. 2d 97 (DC). In April 2003, Elahi took
what he must have considered a further step toward his
goal when he accepted $2.3 million from the U. S. Gov­
ernment under the VTVPA.
  After today’s ruling, what once appeared Elahi’s gain of
$2.3 million now seems to be a loss of $500,000. By taking
the VTVPA’s $2.3 million, the Court holds, Elahi relin­
quished his right to the $2.8 million Cubic Judgment he
had already attached. The practical effect of the Court’s
ruling is to turn the purpose of the VTVPA on its head.
Rather than further Elahi’s effort to obtain compensation
for the murder of his brother, the Act has instead set him
back half a million dollars. For the reasons given above,
this result was not what Congress intended when it
passed the VTVPA.
                           IV
  Congress passed the Victims of Trafficking and Violence
Protection Act and the Terrorism Risk Insurance Act to
compensate victims of terrorism. Congress expressed this
purpose both in the text of the principal provision inter­
preted here and in accompanying sections of the statute.
                Cite as: 556 U. S. ____ (2009)          9

                   Opinion of KENNEDY, J.

By stripping Elahi of his right to attach the valid judg­
ment against Cubic rendered by the District Court—a
judgment not before the Claims Tribunal in any sense—
the Court fails to give the statute its intended effect.
These reasons explain my respectful dissent.